Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Final Office action. In response to communications received 12/17/2022, Applicant, on 6/17/2022, amended claims 1-2, 6, 12-13 and 18-20. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s arguments have been considered. However, the double patenting rejections remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the double patenting rejection, Applicant argues that the independent claims have been amended to be more different from the claims in the related case, US Patent 10,643,222. However, Examiner respectfully disagrees. Examiner notes that all the elements of claims 1, 2, 6, 9, 18 and 20 of the instant application are to be found in the claims noted above in U.S. Patent No. #10,643,222. The instant application and U.S. Patent No. #10,643,222 are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. #10,643,222and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations (e.g. the term “first set of obfuscated values” of the instant application and the term “first set of cryptographic hash values” of ‘222 Patent), which would have been deemed obvious by one skilled in the art. Therefore, the rejection remains.

With respect to the 103 argument, Applicant argues that the cited reference, Sinclair, fails to disclose the amended limitation, “the reduced resolution versions having reduced resolution both with respect to geolocations and with respect to time at which the respective geolocation was detected (See Remarks at pg. 9). However, Examiner notes that this argument is moot, as the 103 rejection is updated and rejected by Sinclair et al. (US Patent Application Publication 2012/0203663, hereinafter referred to as Sinclair) in view of Luff (US Patent Application Publication 2009/0150217 hereinafter referred to as Luff) in further view of Caswell et al. (US Patent, 7,024,552, hereinafter referred to as Caswell). See the updated rejection below.

Continuation
 This application is a continuation application of U.S. application no. 13/629,353 filed on 09/27/2012 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 9, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 17 and 20-21 of U.S. Patent No. #10,643,222. 


Claims of instant App.
Claims of U.S. Patent No. #10,643,222
1
9
2
9
6
9
9
21
18
17
20
20


The chart above maps claims containing similar subject matter as between the instant application and the noted patent.  It is clear that all the elements of claims 1, 2, 6, 9, 18 and 20 of the instant application are to be found in the claims noted above in U.S. Patent No. #10,643,222, and although the claims of the two applications are not identical, they are not patentably distinct from each other because the differences between the above-noted claims of U.S. Patent No. #10,643,222and the corresponding claims of the instant application merely relate to non-functional details or obvious variants of substantially similar structural/functional limitations (e.g. the term “first set of obfuscated values” of the instant application and the term “first set of cryptographic hash values” of ‘222 Patent), which would have been deemed obvious by one skilled in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinclair et al. (US Patent Application Publication 2012/0203663, hereinafter referred to as Sinclair) in view of Luff (US Patent Application Publication 2009/0150217 hereinafter referred to as Luff) in further view of Caswell et al. (US Patent, 7,024,552, hereinafter referred to as Caswell). 

As per Claim 1, Sinclair discloses a tangible, non-transitory, machine-readable medium storing instructions, that when executed, cause one or more processors to perform operations comprising: 

a)	obtaining, with a computer system, a first set of obfuscated values formed by: obtaining locations of a mobile computing device (Sinclair: Figs. 2-4 and ¶0021-0031, 0101-0130, 0387-0392: The anonymizing process to actual physical location data identifying the actual physical location comprises dissolving the actual physical location data to a lower resolution value. The act of dissolving it to a lower resolution value may comprise merely reducing the number of digits in the data by rounding up or rounding down. If the location data comprises latitude or longitude coordinates, these are decimalized and rounded up or rounded down to the appropriate resolution. The dissolved or transformed data is then encrypted in hash values using SALT. See ¶0115-0130 for resolution and hashing algorithms. See ¶0387-0389 for time-stamped hash values.);

b)	determining, with one or more processors of the mobile computing device, reduced resolution versions of the time-stamped geolocations in the location history (Sinclair: Figs. 2-4 and ¶0021-0031, 0115 and 0387-0389: The anonymizing process to actual physical location data identifying the actual physical location comprises dissolving the actual physical location data to a lower resolution value. The act of dissolving it to a lower resolution value may comprise merely reducing the number of digits in the data by rounding up or rounding down. If the location data comprises latitude or longitude coordinates, these are decimalized and rounded up or rounded down to the appropriate resolution. See ¶0198, 0387-0389 for time-stamped obfuscated values. See Figs. 13-14 and 19-22 and ¶0187 for location history.); and 

c)	determining, with the one or more processors of the mobile computing device, a first set of obfuscated values based on the reduced resolution versions of the time-stamped geolocations (Sinclair: Figs. 2-4 and ¶0021-0031, 0115and 0387-0390: The anonymizing process to actual physical location data identifying the actual physical location comprises dissolving the actual physical location data to a lower resolution value. The act of dissolving it to a lower resolution value may comprise merely reducing the number of digits in the data by rounding up or rounding down. If the location data comprises latitude or longitude coordinates, these are decimalized and rounded up or rounded down to the appropriate resolution. The dissolved or transformed data is then encrypted [obtained obfuscated values]. See ¶0198, 0387-0389 for time-stamped obfuscated values. See ¶0257 for a generated set of obfuscated values based on current coordinates.); 

e)	in response to receiving the query, accessing, with the computer system, the first set of obfuscated values (Sinclair: Figs. 2-4 and ¶0021-0031 and 0115: The anonymizing process to actual physical location data identifying the actual physical location comprises dissolving the actual physical location data to a lower resolution value. The act of dissolving it to a lower resolution value may comprise merely reducing the number of digits in the data by rounding up or rounding down. If the location data comprises latitude or longitude coordinates, these are decimalized and rounded up or rounded down to the appropriate resolution. The dissolved or transformed data is then encrypted [obtained obfuscated values]. See ¶0234-0240 for query that precedes the determined location hash values. See ¶0257 for a generated set of obfuscated values based on current coordinates.)

f)	determining, with computer system, that the location history satisfies the criteria without de-obfuscating the first set of obfuscated values and without the location history being accessible via inspection of the computer system (Sinclair: See ¶0234-0240 where users, Alice and Bob, obtain a query via their individual mobile devices, where they designate a location criterion. The application determines if Alice's and Bob’s current location matches the postcode specified in the criteria. It does this by independently creating PRP hashes for each specified postcode and comparing the hash values. Examiner notes that since the comparison of locations occurs through the comparison of hash values. Therefore, the comparison analysis is determined without decrypting the encrypted hash values.); and 

g)	storing a result of the determination in memory of the computer system (Sinclair: ¶0146 and 0187: The database of the comparing apparatus stores a plurality of identities, so that a location comparison can be carried out and stored with respect to the correct party.).

Sinclair does not explicitly disclose; however, Luff discloses:

a)	a plurality of times over a duration of time to obtain a location history of time-stamped geolocations of the mobile computing device spanning a plurality of days (Luff: Fig. 1-4 and ¶0026-0038: The portable device provided with a global positioning system [location detector] may be configured to obtain location on a continuous, periodic or aperiodic basis. The portable metering and survey device to monitor the activities of the survey respondent and present survey questions to the respondent. In general, the portable device includes electronic components configured to detect and collect activity information (e.g., location information, motion information, movement information, media exposure information, etc.) and communicate the activity information to the central facility for subsequent analyses. Activity and location information can be timestamped. See ¶0088 where respondents activities and location are obtained for a given time period (e.g., day(s), week, month time.); 

d)	after obtaining the location history of time-stamped geolocations of the mobile computing device spanning the plurality of days, receiving, at the computer system, from another computing device, a query having both location and time as a criteria (Luff: Fig. 1-4 and ¶0026-0038: The portable device provided with a global positioning system [location detector] may be configured to obtain location on a continuous, periodic or aperiodic basis. The portable metering and survey device to monitor the activities of the survey respondent and present survey questions to the respondent. In general, the portable device includes electronic components configured to detect and collect activity information (e.g., location information, motion information, movement information, media exposure information, etc.) and communicate the activity information to the central facility for subsequent analyses. Activity and location information can be timestamped. The timestamped location information generated by the portable devices can be compared to the timestamped and location stamped activity information generated by the activity sensors to determine which member was involved in which particular activity(ies) [location criterion]. This information facilitates communicating relevant survey to the correct members. See ¶0019 where rule/criteria for communicating a survey consists of “location and times that are highly relevant to the survey questions” (e.g., point-of-sale locations and times, advertisement exposure locations and times, etc.).);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sinclair with Luff’s obtaining of timestamped location information because the references are analogous/compatible, since each is directed toward features for comparing location information to provide a user an offer, and because incorporating Luff’s obtaining of timestamped location information in Sinclair would have served Sinclair’s pursuit of steps of obtaining verified location
data based on an actual physical location (See Sinclair, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sinclair does not explicitly disclose; however, Caswell discloses:

b)	the reduced resolutions versions having reduced resolution both with respect to geolocations and with respect to time at which the respective geolocation was detected (Caswell: Col. 7: When a client is close to a physical entity, the client system generates a customized location token consisting of an encrypted location and time stamp. The time stamp represents the time when the client was adjacent to the physical entity [when the location was detected].).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sinclair with Caswell’s encrypted location of a consumer because the references are analogous/compatible, since each is directed toward features for anonymizing consumer locations, and because incorporating Caswell’s encrypted location of a consumer in Sinclair would have served Sinclair’s pursuit of combating the finite search space of hash values by adding extra information shared between the coordinates before calculating the hash (See Sinclair, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 recites limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies.

As per Claim 2, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein: determining the first set of obfuscated values comprises determining a first hash value based on at least at least some of the reduced resolution versions of the time-stamped geolocations; and determining that the location history satisfies the criteria comprises determining a second hash value based on the criteria and determining that the second hash value matches the first hash value (Sinclair: See ¶0234-0240 where users, Alice and Bob, obtain a query via their individual mobile devices, where they designate a location criteria. The application determines if Alice's and Bob’s current location [first and second hash value] matches the postcode specified in the criteria. It does this by independently creating PRP hashes for each specified postcode and comparing the hash values. See ¶0101 where the hash values are lower resolution values.).

As per Claim 3, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein: determining the first set of obfuscated values comprises determining different respective cryptographic hash values each corresponding to different respective ones of the reduced resolution versions of the time-stamped geolocations (Sinclair: Figs. 2-4 and ¶0102-0112 and 0129-0130: Different geographic locations are anonymized with a PRP hash according to bounding box coordinates. In an example, if location #3 is far enough away from locations #1 and #2 that it resolves to a different set of bounding box coordinates, and therefore generates a completely different anonymized PRP location hash. See ¶0198, 0387-0389 for time-stamped obfuscated values.).

As per Claim 4, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein: determining the reduced resolution versions of the time-stamped geolocations in the location history comprises determining reduced resolution versions of both geolocations and time-stamps in the location history (Sinclair: See 0100-0107, where the verification application comprises an anonymizing process, which is arranged to provide verified location data which does not reveal an actual physical location of the user. The anonymizing process comprises the step of dissolving the actual physical location data to data of a lower resolution value. See ¶0387-0389, where before calculating the hash values to the coordinate location, the privacy respecting proximity (PRP) application could add the extra information of date/time so parties in the same locations at the same time could generate precisely the same hash.).

As per Claim 5, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 4, wherein: determining the first set of obfuscated values comprises determining a given one of the first set of obfuscated values based on both a given one of the reduced resolution version of geolocation and a corresponding given one of the reduced resolution versions of time stamps (Sinclair: See 0100-0107, where the verification application comprises an anonymizing process, which is arranged to provide verified location data which does not reveal an actual physical location of the user. The anonymizing process comprises the step of dissolving the actual physical location data to data of a lower resolution value. See ¶0387-0389, where before calculating the hash values to the coordinate location, the privacy respecting proximity (PRP) application could add the extra information of date/time so parties in the same locations at the same time could generate precisely the same hash. See ¶0257 for a generated set of obfuscated values based on current coordinates.).

As per Claim 6, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein: determining the first set of obfuscated values comprises determining an encrypted value based on at least some of the reduced resolution versions of the time-stamped geolocations (Sinclair: Figs. 2-4 and ¶0021-0031, 0115and 0387-0390: The anonymizing process to actual physical location data identifying the actual physical location comprises dissolving the actual physical location data to a lower resolution value. The act of dissolving it to a lower resolution value may comprise merely reducing the number of digits in the data by rounding up or rounding down. If the location data comprises latitude or longitude coordinates, these are decimalized and rounded up or rounded down to the appropriate resolution. The dissolved or transformed data is then encrypted [obtained obfuscated values]. See ¶0198, 0387-0389 for time-stamped obfuscated values. See Figs. 13-14 and 19-22 and ¶0187 for location history.); and determining that the location history satisfies the criteria comprises determining that the location history satisfies the criteria without decrypting the encrypted value (Sinclair: See ¶0234-0240 where users, Alice and Bob, obtain a query via their individual mobile devices, where they designate a location criterion. The application determines if Alice's and Bob’s current location matches the postcode specified in the criteria. It does this by independently creating PRP hashes for each specified postcode and comparing the hash values. Examiner notes that since the comparison of locations occurs through the comparison of hash values. Therefore, the comparison analysis is determined without decrypting the encrypted hash values.).

As per Claim 7, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein: the reduced resolution versions of the time-stamped geolocations in the location history are encoded in relative terms, with reference to location relative to another entity (Sinclair: ¶0093, 0098 and 0100-0107: See ¶0093, where proximity of a user’s current location can be verified through the determination that the user is near a known location [location relative to another entity]. See 0100-0107, where the verification application comprises an anonymizing process, which is arranged to provide verified location data which does not reveal an actual physical location of the user. The anonymizing process comprises the step of dissolving the actual physical location data to data of a lower resolution value. See ¶0198, 0387-0389 for time-stamped obfuscated values. See Figs. 13-14 and 19-22 and ¶0187 for location history.).

As per Claim 8, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 7, wherein the other entity is a landmark (Sinclair: ¶0093 Proximity of a user’s current location can be verified through the determination that the user is near a known location [location relative to another entity]. See ¶0142 where the entity is a landmark, such as an ATM.).

As per Claim 9, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the computer system is remote from the mobile computing device (Sinclair: See ¶0078 where the comparison apparatus is remote from the device).

As per Claim 10, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 9, wherein the computer system includes the mobile device and a remote server system and the location history is not provided to the remote server system (Sinclair: ¶0076: The mobile device is arranged to transmit the verified anonymized location data to a comparison apparatus. See ¶0078 where the comparison apparatus is remote. Examiner notes that the verified anonymized location data prevents the actual location to be revealed to the apparatus.).

As per Claim 11, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the computer system is the mobile computing device (Sinclair: See Fig. 1, embodiment 1 and ¶0074 for mobile device.).

As per Claim 12, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1. 

Sinclair does not explicitly disclose; however, Luff discloses wherein the query includes location criteria that specify a plurality of different locations (Luff: ¶0019-0025 and 0073: The geographic area includes a plurality of structures and transportation mediums within which a person having a portable monitoring and survey device may be monitored and surveyed. Specifically, a person may be surveyed for a plurality of retail establishments during a plurality of times.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sinclair with Luff’s obtaining of timestamped location information because the references are analogous/compatible, since each is directed toward features for comparing location information to provide a user an offer, and because incorporating Luff’s obtaining of timestamped location information in Sinclair would have served Sinclair’s pursuit of steps of obtaining verified location
data based on an actual physical location (See Sinclair, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 12, wherein: determining that the location history satisfies the criteria comprises: expanding the alternative locations and alternative times into a set of permutations of combinations of locations and time (Sinclair: Figs 29-30 and 0383-389: The uniqueness of the hash values is directly proportional to the resolution of the bounding box. The bounding box determines the possible number or permutations of hashed values of alternative coordinates that coincide, meaning they are proximate of 1 square meter. The hash values can add date/time information to further determine the precise hash.); determining, for each member of the set, whether the location history corresponds to the respective member of the set (Sinclair: See ¶0234-0240 where users, Alice and Bob, obtain a query via their individual mobile devices, where they designate a location criterion. The application determines if Alice's and Bob’s current location matches the postcode specified in the criteria. It does this by independently creating PRP hashes for each specified postcode and comparing the hash values. See ¶0187 for location history.).

Sinclair does not explicitly disclose; however, Luff discloses the criteria that specify the plurality of different locations specify alternative locations and alternative times (Luff: ¶0019-0025 and 0073: The geographic area includes a plurality of structures and transportation mediums within which a person having a portable monitoring and survey device may be monitored and surveyed. Specifically, a person may be surveyed for a plurality of retail establishments during a plurality of times.); 
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sinclair with Luff’s obtaining of timestamped location information because the references are analogous/compatible, since each is directed toward features for comparing location information to provide a user an offer, and because incorporating Luff’s obtaining of timestamped location information in Sinclair would have served Sinclair’s pursuit of steps of obtaining verified location
data based on an actual physical location (See Sinclair, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the mobile computing device is caused to obtain the query via a push communication to the mobile computing device (Sinclair: See ¶0234-0235 where users, Alice and Bob, obtain a query via their individual mobile devices.).

As per Claim 15, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the operations comprise: executing an anonymous-location tracker (Sinclair: See ¶0257, 0281-0282 and 0375: The user’s devices are queried for a user’s current location. A set of PRP hash values are generated based on the current coordinates to anonymize the user’s actual location.).

As per Claim 16, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the operations comprise: executing an anonymous account creator; and executing an anonymous-data intake module (Sinclair: See ¶0100 for module to execute the anonymizing process. See ¶0200-0203 for account creator.).

As per Claim 17, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1.

Sinclair does not explicitly disclose; however, Luff discloses wherein the operations comprise: steps for selecting survey participants based on the location history of those participants while preserving the participant's privacy (Luff: Fig. 1-4 and ¶0026-0038: The portable device provided with a global positioning system [location detector] may be configured to obtain location on a continuous, periodic or aperiodic basis. The portable metering and survey device to monitor the activities of the survey respondent and present survey questions to the respondent. In general, the portable device includes electronic components configured to detect and collect activity information (e.g., location information, motion information, movement information, media exposure information, etc.) and communicate the activity information to the central facility for subsequent analyses. Activity and location information can be timestamped. The timestamped location information generated by the portable devices can be compared to the timestamped and location stamped activity information generated by the activity sensors to determine which member was involved in which particular activity(ies) [location criterion]. This information facilitates communicating relevant survey to the correct members. See also ¶0066-0069 where location is a rule/criterion for communicating a survey.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sinclair with Luff’s obtaining of timestamped location information because the references are analogous/compatible, since each is directed toward features for comparing location information to provide a user an offer, and because incorporating Luff’s obtaining of timestamped location information in Sinclair would have served Sinclair’s pursuit of steps of obtaining verified location
data based on an actual physical location (See Sinclair, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the operations comprise: causing the mobile computing device to present an offer to a user of the mobile computing device in response to determining that the location history satisfies the criteria (Sinclair: ¶0356-0358: In response to determining a user’s (e.g. Alice) location via her mobile device is in the vicinity, the TouchShop application presents a location-specific deal or offer from a retailer. See ¶0187 where location history can be used.).

As per Claim 19, Sinclair in view of Luff in further view of Caswell discloses the medium of claim 1, wherein the operations further comprise: causing the mobile computing device to present an invitation to participate in a survey in response to determining that the location history satisfies the criteria (Luff: Fig. 1-4 and ¶0026-0038: The portable device provided with a global positioning system [location detector] may be configured to obtain location on a continuous, periodic or aperiodic basis. The portable metering and survey device to monitor the activities of the survey respondent and present survey questions to the respondent. In general, the portable device includes electronic components configured to detect and collect activity information (e.g., location information, motion information, movement information, media exposure information, etc.) and communicate the activity information to the central facility for subsequent analyses. Activity and location information can be timestamped. The timestamped location information generated by the portable devices can be compared to the timestamped and location stamped activity information generated by the activity sensors to determine which member was involved in which particular activity(ies) [location criterion]. This information facilitates communicating relevant survey to the correct members. See also ¶0066-0069 where location is a rule/criterion for communicating a survey invitation.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683